DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement sheets of drawings were received on 01-04-2022.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circular deficit and spring loaded wheel assembly (claim 7, lines 44-47 and claim 8, lines 4-11), the connectors (claim 10), and connectors selected from a group of anchors and screws (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The substitute specification filed 02-02-2022 has been entered.
The abstract filed 12-03-2021 has been entered.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). The specification fails to recite the following:
 cooperating deficits and wheels recited in claim 7, lines 44-47, and claim 8, lines 4-11; and
rectangular metal wall connectors recited in claim 10; and
connectors selected from a group of anchors and screws recited in claim 14.  
Correction of the above is required. 
Status of Claims
The claim listing filed 07-26-2022 has been entered.
Claims 7-15 are pending.
Claim Objections
Claims 7-15 are replete with informalities.  The below amendments overcome such informalities.  Applicant is advised to review all claims.  Appropriate correction is required.

Claim 7. (Proposed Amended) A package receiving device comprising:
a frame including[[:]] [[A]]an elongated horizontal top rail member including[[:]] a circular opening a front and center portion of said elongated horizontal top rail member wherein a of a digital locking apparatus, a pattern of holes located on [[the]] a back bottom portion of said elongated horizontal top rail member where hinges mount[[;]], a number of elongated swinging vertical slats fasten to said hinges;
said frame including an elongated horizontal bottom rail member;
said frame including an elongated right-side vertical member including[[:]] a circular opening a bottom and front portion of said elongated right-side vertical member wherein a solid steel swivel pin an upper panel door assembly to said frame;
said frame including an elongated left-side vertical member including[[es:]] a circular opening a bottom and front portion of said elongated left-side vertical member[[;]] wherein a [[said]] solid steel swivel pin 
[[a]] said elongated left-side and right-side vertical [[side.]] members are spaced from one another and extend parallel to one another;217446136Package Reveiving DeviceClaims
a respective end portion of said rail member rail [[cross]] member, and said elongated left-side and right-side vertical members are connected to form a rectangular shape forming a center opening having a 
said horizontal bottom rail member, said right-side vertical member, and said left-side vertical member containing a groove residing on a surface perpendicular to a front edge of said four installing a rubber seal;
[[an]] said upper door panel assembly comprising[[:]] an elongated rectangular front panel including[[:]] a circular opening an upper portion of said elongated front panel where [[a]] said digital locking apparatus installs[[;]], a rectangular opening 
a back surface of said mail slot door and an adjacent surface;
a routing out of a an upper and front portion of said elongated front panel serving as a handle;3.17446136Package Receiving DeviceClaims
a circular opening said solid steel swivel pins install;
a hollowed out portion an upper back side of said elongated front panel wherein a mailbox assembly installs;
an elongated rectangular center panel an upper portion of the elongated center panel wherein [[a]] said digital locking apparatus installs; a rectangular opening said mailbox assembly resides; a circular deficit 
an elongated rectangular inside panel includes[[:]] a circular opening an upper portion of the elongated inside panel where [[a]] said digital locking apparatus installs; a rectangular opening a bottom back surface of said elongated rectangular inside panel serving as a removable package stop;
a back surface of said front panel connects to a front surface of said center panel; a front surface of said inside panel connects to [[said]] a back surface of said center panel forming one coherent unit;
[[a]] said upper panel door assembly mounts between said left-side and said right-side elongated vertical members of said frame by aligning said circular openings located on edges of said door front panel [[edges]] and said frame elongated vertical members 
wherein pneumatic struts are installed at a forty five degree angle on said back surface of said front panel and inside surface of said right and left-side vertical members of said frame.  

Claim 8. (Proposed Amended) A package receiving device comprising[[,]]:
an elongated rectangular horizontal bottom panel 
a left side elongated rectangular vertical side panel a bottom portion of said left side elongated vertical side panel, wherein a wheel 
a right side elongated rectangular vertical panel includes[[:]] a circular deficit a bottom portion of said right side elongated vertical side panel[[;]], wherein a wheel 
[[W]]wherein said elongated left and right vertical side panels are spaced from one another and extend parallel to one another;
[[W]]wherein respective end portions of said elongated bottom panel, said elongated left[[-]] side and right[[-]]side vertical panels are connected to form an open rectangular shape forming a center opening;
a [[said]] back panel an upper portion of said back panel serves as a handle;
an elongated front panel 
a an upper door panel assembly;
a a lower portion of [[said]] a center panel;
wherein installing said mailbox assembly includes[[:]] pressing said spring loaded wheel assembly flush to surface of adjacent edges of a rectangular opening of said center panel; [[a]] said spring-loaded wheel assembly when released engages said circular deficits in the bottom portions of said elongated vertical side panels of said mailbox assembly; [[a]] said mailbox assembly pivotally rotates from vertical closed position to a horizontal open position for retrieval of mail.  

Claim 9. (Proposed Amended) The package receiving device of claim [[1]] 7 further comprising[[:]] a larger circular opening on said center panel and said inside panel than the circular opening on said front panel, providing access to backside of said digital locking apparatus.  

Claim 10. (Proposed Amended) The package receiving device of claim 7 further comprising [[of]] rectangular metal wall connectors adapted to fit the diameter of said solid steel swivel pins and securely connected to [[the]] walls supporting the weight of said rotating upper panel assembly.  

Claim 11. (Proposed Amended) The package receiving device of claim 8 wherein said spring loaded 

Claim 12.  (Proposed Amended) The package receiving device of claim 7, wherein said hinges include a number of free-swinging hinges and a number of self-closing hinges which connect said elongated swinging vertical slats to a bottom surface of said top rail of said frame.  

Claim 13.  (Proposed Amended) The package receiving device of claim 7, wherein said elongated swinging vertical slats rotate upward as a package slides through , and when through, said vertical slats fall back to their home position preventing ingress and egress.  

Claim 14. (Proposed Amended) The package receiving device of claim 7, wherein said removable package stop fastens to the bottom of said backside of inside panel using connectors selected from a group consisting of: anchors and screws.  

Claim 15. (Proposed Amended) The package receiving device of claim 7, wherein said rubber seal has a barbed portion which inserts into a groove on inside surfaces and near the front of said frame [[panels]] members to seal weather from entering the interior of the home or business.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, lines 44-47, the phrase “a circular deficit of a certain diameter and depth is located on the lower and inner edges of each side of said rectangular opening on said elongated rectangular center panel where spring loaded wheel assembly's install” is unclear as the opening cannot include the deficit.  Further, the structural cooperation between the spring loaded wheels and the device is unclear.  It is noted claim 8, lines 4-11, also recites a circular deficit and wheel.
In claim 8, lines 6 and 10, “one-to-one” ratio is unclear with respect to which dimensions are being compared.
It is unclear if the “upper door panel assembly” recited in claim 8, line 25, is referencing the “front panel” previously recited in claim 8, line 20.   
Claim 8 is incomplete for failing to recite sufficient structural cooperation between the mailbox assembly and the upper door panel assembly (or front wall), center panel, and back panel.
Regarding claim 8, the structural cooperation between the upper door panel assembly (or front wall), center panel, and back (inside) panel is also unclear.  It is noted claim 7, lines 55-58, establishes sufficient structural cooperation between the three panels, “a back surface of said front panel connects to a front surface of said center panel; a front surface of said inside panel connects to [[said]] a back surface of said center panel forming one coherent unit”.
It is unclear if the “walls” recited in claim 10, line 3, are referencing the frame members previously recited in claim 7.
Allowable Subject Matter
Claims 7-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677